SATZ, Presiding Judge.
Defendant’s Motion to Suppress Statements was sustained by the trial court. The state appeals. § 547.200 RSMo Supp. 1983. We affirm.
Our review of the trial court’s ruling on this motion is limited to a determination of whether the evidence was sufficient to sustain its finding. E.g., State v. Baskerville, 616 S.W.2d 839, 843 (Mo.1981). Once the defendant challenges the volun-tariness of his statement, the state carries the burden of proving the statement was voluntary by a preponderance of the evidence. E.g., State v. Buckles, 636 S.W.2d 914, 923 (Mo. banc 1982). The state failed to carry its burden.
The state’s evidence consisted of the testimony of two police officers who interrogated the defendant, a juvenile. From the operative facts, the trial court could have found, and apparently did find, that the juvenile-defendant was in custody and the focus of the investigation at the time the police interrogation began, and, therefore, the failure of the officers to give the defendant the “Miranda warnings” violated defendant’s constitutional rights. See, e.g., State v. Larson, 623 S.W.2d 69 (Mo.App.1981); Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).
Judgment affirmed.
SMITH and STEWART, JJ., concur.